El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
“La profesión [médica] es una de la que más riesgos en-traña, tanto para el que la ejerce como para el que recibe los servicios de la misma. Ello es debido, fundamental-mente, al objeto mismo de esta profesión: el ser humano, el cual queda sujeto a la actuación médica en varios de los aspectos más importantes de su personalidad y en particular la salud.” (Escolio omitido.) J. Fernández Costales, Res-ponsabilidad Civil Médica y Hospitalaria, Madrid, Ed. Edilex, 1987, pág. 3.
Los médicos Jorge Cario Font y José Cruz Santiago nos solicitan que revoquemos la sentencia del extinto Tribunal *467Superior, Sala de Mayagüez (Hon. Ángel M. Almodóvar Co-rrea, Juez), que les ordenó satisfacer ciento doce mil qui-nientos dólares ($112,500) como compensación por los da-ños y perjuicios resultantes de una intervención quirúrgica a la que sometieron a la demandante, Nancy Toro Aponte. Dicha suma equivale al setenta y cinco por ciento (75%) del total de ciento cincuenta mil dólares ($150,000) que el tribunal de instancia concedió a los demandantes por los da-ños ocasionados a consecuencia de un descuido en el quiró-fano que resultó en el abandono de una gasa quirúrgica dentro del abdomen de la señora Toro Aponte. Los restan-tes treinta y siete mil quinientos dólares ($37,500), equiva-lentes al veinticinco porciento (25%) de responsabilidad, recayeron sobre el Estado Libre Asociado (en adelante E.L.A.), propietario del hospital donde fue operada la de-mandante y patrono de las demás personas que intervinie-ron en la cirugía.
Ante nos, mediante recurso de revisión, señalan la co-misión de los siguientes errores por parte del foro de ins-tancia: (1) que la compensación otorgada fue excesiva; (2) que se interpretaron equivocadamente unas expresiones como admisión de responsabilidad, y (3) que el E.L.A. debió responder por la totalidad de los daños por ser patrono del causante directo de los daños.
A solicitud de los demandados expedimos el recurso. Procede que confirmemos.
HH
Este angustioso drama se inició cuando la joven Nancy Toro Aponte quedó embarazada a fines de 1987 de Luis Manuel Álvarez Vélez, con quien vivía en concubinato. Para atender su embarazo, la señora Toro Aponte acudió a las oficinas conjuntas de los médicos Salvador Rovira Mar-tiñó, Jorge Cario Font y José D. Cruz Santiago, quienes la asistieron durante el período de gestación.
El 29 de junio de 1988, transcurridas treinta y siete (37) semanas, el doctor Cruz Santiago la refirió al Centro Mé-*468dico de Mayagüez. Allí fue recluida en el Departamento de Ginecología y Obstetricia del hospital. El manejo y la ad-ministración de dicho departamento había sido subcontra-tado al Centro Ginecobstétrico, una sociedad civil com-puesta por los médicos Cruz Santiago, Rovira Martinó y Carlo Font. A eso de la medianoche, el doctor Cario Font, galeno en funciones a cargo de la Sala de Parto, informó a la señora Toro Aponte que su parto habría de ser mediante cesárea,(1) la cual practicó esa madrugada.
En la sala de operaciones le acompañaron el anestesió-logo Ernesto Santini, la Dra. Laura Ríos,(2) la enfermera circulante Norma Arroyo y el técnico de sala de operacio-nes Jaime Ortiz.(3) El doctor Cario Font logró con éxito el alumbramiento de una niña y, antes de cerrar la herida, requirió un conteo de los instrumentos y gasas utilizadas. La enfermera Arroyo le aseguró que todos los utensilios quirúrgicos estaban fuera del cuerpo de la paciente y así lo hizo constar mediante una certificación en el expediente de la operación. Confiando en el conteo de la enfermera, el galeno procedió a suturar la herida.
En aparente recuperación, la señora Toro Aponte fue dada de alta del Centro Médico de Mayagüez dos (2) días después de la operación y regresó a su hogar. Transcurri-dos ocho (8) días del alumbramiento, la señora Toro Aponte visitó al doctor Cruz Santiago en su consultorio para que removiera los puntos de sutura. Allí le informó al médico que desde la cirugía había estado experimentando un dolor intenso en el vientre. El doctor Cruz Santiago supuso que el malestar se debía al trauma de la operación y le recetó *469analgésicos. Al cabo de tres (3) semanas, los medicamentos no habían surtido efecto, el dolor se había tornado “horrible” y había comenzado a padecer de diarreas, según el testimonio de la peijudicada. Exposición Narrativa de la Prueba Oral (en adelante ENP), pág. 3. Así las cosas, acu-dió nuevamente a las oficinas de sus médicos. El doctor Cruz Santiago volvió a examinarla mediante examen vaginal y se percató que la matriz de la señora Toro Aponte estaba inflamada. Aun así, dicho facultativo no consideró necesario tomarle un sonograma o radiografías.
Inconforme, la señora Toro Aponte decidió obtener una segunda opinión. Acudió al consultorio de la Dra. Elena Arroyo, especialista en medicina de la mujer. La doctora Arroyo sospechó que algo andaba mal, pues los dolores re-lacionados con una operación de cesárea suelen desapare-cer en menos de dos (2) semanas. Al examinarla, palpó una masa en el vientre, le instruyó a hacerse un sonograma sin dilación y consultar a su ginecólogo o a otro especialista si así prefería. La señora Toro Aponte se hizo el sonograma tal cual le indicaron y regresó, una vez más, a las oficinas de los médicos demandados.
En esta ocasión la atendió su cirujano, el doctor Cario Font, quien insatisfecho con el sonograma que le había provisto la señora Toro, le requirió hacerse otro. Para en-tonces ella había perdido toda la fe y la confianza en sus médicos, por lo cual, en vez de seguir la recomendación del doctor Carlo Font, optó por recurrir a otro médico. Conse-cuentemente, el 26 de agosto visitó al Dr. Héctor Casanova. Aunque dicho galeno le recetó antibióticos intravenosos, su condición no mejoró mucho durante el fin de semana. El lunes siguiente amaneció con vómitos, diarreas y un dolor irresistible. Ese mismo día el doctor Casanova le ordenó que se hiciera unas radiografías y un sonograma en la Clí-nica Perea de Mayagüez con carácter de urgencia. La ra-diografía reflejó la presencia de un cuerpo extraño en el área del abdomen, por lo cual dicho facultativo procedió inmediatamente a practicarle una cirugía exploratoria.
*470El doctor Casanova y el cirujano Pedro E. Pérez Pérez hallaron en el abdomen de la señora Toro Aponte una gasa quirúrgica que medía 43 cm. de largo y 40 cm. de ancho, adherida a la sección inferior del intestino delgado (íleo), en el punto en que desemboca en el colon. (4) La infección era de tal magnitud que al remover la gasa se perforó la pared del intestino grueso. Además, había desarrollado peritonitis e inflamación extensa en los tejidos adyacentes. El doctor Pérez tuvo que hacer una resección parcial del intes-tino, de una longitud de aproximadamente cinco (5) a seis (6) pulgadas/6) y readherirle el intestino delgado al colon mediante una unión suturada (anastomosis). Para que dicha anastomosis pudiese cicatrizar adecuadamente le practicó una colostomía(6) de manera que pudiera evacuar a través de una incisión en el abdomen. La señora Toro Aponte estuvo diez (10) meses evacuando a través de una funda y, posteriormente, fue sometida a otra operación para cerrar la colostomía.
Como consecuencia de estos hechos, el 23 de diciembre de 1988 la señora Toro Aponte y su compañero, Luis Manuel Alvarez Vélez, demandaron a los médicos asociados al Centro Ginecobstétrico, doctores Carlo Font, Cruz Santiago y Rovira Martinó(7) a sus respectivas sociedades de *471bienes gananciales; a la Dra. Laura Ríos y su sociedad de bienes gananciales;(8) al Estado Libre Asociado de Puerto Rico(9), y a dos (2) demandados de identidad desconocida, reclamando daños por negligencia. En la reclamación judicial la señora Toro Aponte y el señor Alvarez Vélez alega-ron que el descuido de haber dejado la gasa en el interior del cuerpo de la demandante les causó daños severos, tanto físicos como emocionales. Además de los contratiempos mé-dicos y el dolor físico y emocional que dichos daños ocasio-naron, los demandantes alegaron que sus relaciones ínti-mas se vieron afectadas por la colostomía(10) y que se afectó el desempeño de sus respectivas funciones en el hogar. Re-clamaron dos millones de dólares ($2,000,000) en compen-sación por los daños y perjuicios, diez mil dólares ($10,000) en honorarios de abogados y las costas.
Tras celebrar vista en su fondo, el 18 de junio de 1990 el tribunal dictó sentencia a favor de los demandantes, con-denando al E.L.A. y a los doctores Cruz Santiago y Cario Font al pago solidario de ciento cuarenta mil dólares ($140,000) por los daños ocasionados a la señora Toro Aponte y diez mil dólares ($10,000) por los daños sufridos *472por el señor Alvarez Velez.(11) En su sentencia, el foro sen-tenciador impuso igual grado de responsabilidad a los de-mandados a los únicos fines de la relación interna entre los causantes del daño. Posteriormente acogió una moción de reconsideración y, mediante resolución, modificó los grados de responsabilidad aumentando la de los médicos al se-tenta y cinco por ciento (75%).
De dicha sentencia, y de la resolución que la modificó, recurren los doctores Cruz Santiago y Carlo Font. Exami-nemos los tres (3) señalamientos de error en los que se fundamentan para solicitarnos la revocación de los dictá-menes del tribunal. Por considerarlo apropiado discutire-mos, en primer término, el último señalamiento de error.
I — I t — i
Los recurrentes alegan que el tribunal de instancia erró al fijarles el grado mayor de responsabilidad por la negligencia. Sostienen que el E.L.A. debe asumir la totali-dad o la mayor parte de la responsabilidad porque era el patrono de la causante directa del daño, la enfermera Arroyo.
En nuestra jurisdicción, la responsabilidad civil derivada de actos u omisiones culposas o negligentes se rige por lo dispuesto en el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141.(12) J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692 (1979); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976). Para que exista responsabilidad *473civil bajo el citado artículo es necesario que concurran los elementos siguientes: un daño, una acción u omisión negli-gente y la correspondiente relación causal entre el daño y la conducta culposa o negligente. Ramírez v. E.L.A., 140 D.P.R. 385 (1996); Tormos Arroyo v. D.I.P., 140 D.P.R. 265 (1996); Monllor v. Soc. de Gananciales, 138 D.P.R. 600 (1995).
El concepto “culpa” del Art. 1802, supra, es tan amplio y abarcador como suele ser la conducta humana. Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 310 (1970). La culpa o negligencia es la falta del debido cuidado, que a la vez consiste en no anticipar y prever las consecuencias ra-cionales de un acto, o de la omisión de un acto, que una persona prudente habría de prever en las mismas circunstancias. Ramos v. Carlo, 85 D.P.R. 353, 358 (1962). La necesidad de una convivencia social ordenada impone un deber general de corrección y prudencia en relación con los demás ciudadanos, y el acto es ilícito en sentido extra-contractual cuando viola los deberes generales de correc-ción o conducta correcta, deberes que no están escritos en los códigos pero que representan el presupuesto mínimo sobreentendido del orden de la vida social. Ramos v. Carlo, supra.
“La culpa consiste en la omisión de la diligencia exigible, mediante cuyo empleo podría haberse evitado el resultado dañoso.” C. Rogel Vide, La Responsabilidad Civil Extracontractual, Ed. Civitas, 1976, pág. 90. La diligencia exigible es la que cabe esperar del ser humano medio, el buen pater familias. Si el daño es previsible por éste, hay responsabilidad. Si no es previsible, estamos generalmente en presencia de un caso fortuito. Jiménez v. Pelegrina Espinel, 112 D.P.R. 700, 704 (1982). En el pasado, citando a Manresa, hemos afirmado que la culpa y la negligencia son caras de una misma moneda, pues “ ‘la culpa requiere la ejecución de un acto positivo que cause un perjuicio a otra persona distinta de la que lo llevó a cabo, y a su vez la negligencia supone una omisión que produzca el mismo *474efecto, si bien ambas tienen .de común el que el acto se ejecute o se incurra en la omisión sin intención nociva. ...’ 12 Manresa, Comentarios al Código Civil Español, 6a ed., 1973 pág. 837”. Gierbolini v. Employers Fire Ins. Co., supra, pág. 857.
Para determinar si una omisión genera responsa-bilidad se considerarán los elementos siguientes: (1) la existencia o inexistencia de un deber jurídico de actuar por parte del alegado causante del daño, el incumplimiento del cual constituye la antijuridicidad, y (2) si de haberse reali-zado el acto omitido se hubiera evitado el daño. Tormos Arroyo v. D.I.P., supra; Arroyo López v. E.L.A., 126 D.P.R. 682 (1990); Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986).
Por último, reiteramos que en nuestro ordena-miento rige la teoría de causalidad adecuada. Conforme a ella, “no es causa toda condición sin la cual no se hubiera producido el [daño], sino la que ordinariamente lo produce según la experiencia general”. J. Santos Briz, Derecho de Daños, Madrid, Ed. Rev. Der. Privado, 1963, pág. 215. Véanse: Soto Cabral v. E.L.A., 138 D.P.R. 298 (1995); Miranda v. E.L.A., 137 D.P.R. 700 (1994); Jiménez v. Pelegrina Espinet, supra; Soc. de Gananciales v. Jeronimo Corp., 103 D.P.R. 127, 134 (1974). Así, pues, “[u]n daño parece ser el resultado natural y probable de un acto ne-gligente si después del suceso, y mirándolo retroactiva-mente el acto que se alega ser negligente, tal daño aparece como la consecuencia razonable y ordinaria del acto”. Torres Trumbull v. Pesquera, 97 D.P.R. 338, 343-344 (1969). Expuesto este trasfondo doctrinario, analicemos la contro-versia ante nos.
En autos, la existencia de los daños sufridos por los de-mandantes recurridos no está en controversia. Tampoco la negligencia de la enfermera Arroyo en el conteo de las ga-sas, su relación laboral con el Estado, y la responsabilidad de éste último por los actos de su empleada al amparo del Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142. Procede *475que evaluemos si el médico fue negligente al dejar una gasa en el interior del cuerpo de la demandante. Conclui-mos en la afirmativa.
Debemos enfatizar que estamos ante una omisión de carácter grave en la realización de la intervención quirúrgica. Aunque la responsabilidad inicial sobre el conteo de los instrumentos y materiales utilizados recae sobre la enfermera o asistente, es el médico a cargo quien debe cerciorarse, por todos los medios, que en efecto no queda ningún objeto en el área operada. El conteo de instrumentos o gasas por parte de los asistentes es un método alterno de seguridad y corroboración para evitar que el cirujano omita su deber indelegable de remover un objeto que no debe quedarse dentro del cuerpo del paciente. El médico a cargo de la operación posee absoluto control sobre los instrumentos y materiales que introduce al cuerpo humano. Por ello, sobre dicho facultativo recae la obligación primordial de remover todos los utensilios introducidos al cuerpo y asegurarse, una vez finalizada la intervención, que han sido retirados del interior del paciente.(13)
El médico no puede perder de vista que su responsabilidad directa con todo paciente está por encima de la de la enfermera y demás personal auxiliar. Su responsabili-*476dad no queda adecuadamente descargada con meramente delegar en un asistente el cotejo de los utensilios, sin co-rroborar, de manera certera, que no quedan objetos extra-ños en el interior del cuerpo humano. Semejante práctica no es cónsona con el ejercicio diligente de la profesión mé-dica, la cual por su naturaleza requiere el mayor grado de cuidado y cautela. No existe justificación para apartarse de las normas más elementales que deben observarse para garantizar la salud, la seguridad y el restablecimiento del paciente intervenido. A fin de cuentas, no estamos frente a un objeto más; se trata de un cuerpo humano y, ante todo, de una vida que no admite sustituto.
La única prueba sobre la diligencia del doctor Cario Font en el desempeño de sus deberes consistió en su ase-veración en la vista en su fondo de que “luego de la opera-ción inspeccion[ó] la cavidad donde él intervino [y] ... no notó nada anormal”. ENP, pág. 13.
El tribunal concluyó que la conducta negligente de los médicos demandados no se limitó a la omisión de remover la gasa en el quirófano. En su sentencia destacó el hecho de que el doctor Cruz Santiago no le hubiese ordenado a la señora Toro Aponte a hacerse pruebas la primera vez que se quejó de dolor en el vientre durante su primera visita al consultorio tras la operación, y que el doctor Carlo Font no hubiese detectado o sospechado de que algo andaba mal cuando examinó a la paciente posteriormente y detectó in-flamación y la presencia de una masa en el área del vientre. Comparó la manera en la que los doctores Cruz Santiago y Cario Font respondieron a la atención que re-quería la señora Toro Aponte con la atención desplegada por los otros médicos que consultó la demandante, tal como la prontitud con la que el doctor Casanova detectó la causa del mal que aquejaba a la paciente, y concluyó que los doc-tores anteriores no habían alcanzado el estándar de dili-gencia que la situación requería.
En conclusión, el tratamiento posterior brindado a la señora Toro Aponte por parte de los doctores Cario Font y Cruz Santiago contribuyó significativamente a dilatar y *477agravar el daño. No utilizaron todos los medios disponibles para realizar un diagnóstico rápido y confiable sobre la causa del padecimiento. Ante los reclamos de la perjudi-cada, el tratamiento se limitó a recetar analgésicos. En estas circunstancias, es forzoso concluir que de haberse to-mado medidas más efectivas —como hicieron posterior-mente otros galenos— el daño no hubiese sido de tal magnitud. Finalmente, está presente el elemento de rela-ción causal entre la omisión negligente y el daño causado. La omisión del galeno —obviamente negligente— fue sin duda alguna la causa del daño.
A manera de epílogo recordamos las expresiones de Joaquín Ataz López, un reputado estudioso de la responsabilidad civil médica: “La impericia es siempre un incumplimiento. Cuando un profesional se compromete a realizar determinado acto de su especialidad, recae sobre él una presunción de pericia; y si resulta imperito, ha defraudado la confianza puesta en él, y no ha realizado el acto encomendado correctamente, por lo que su responsabilidad civil se basaría en ese incumplimiento.” (Enfasis en el original.) J. Ataz López, Los médicos y la responsabilidad civil, Madrid, Ed. Montecorvo, 1985, pág. 282.
La conducta negligente desplegada por los doctores Cario Font y Cruz Santiago, durante y después de la ope-ración, justifica la imposición de un grado de responsabili-dad mayor por el daño. El tribunal actuó correctamente al modificar los grados de negligencia e imponer setenta y cinco por ciento (75%) a los médicos y veinticinco por ciento (25%) al E.L.A.
1 — I hH I — I
De otra parte, los doctores Cario Font y Cruz Santiago sostienen que los daños que sufrieron los demandantes re-curridos “fueron instantáneos, pasajeros y [no dejaron] in-capacidad alguna”. Alegato de los recurrentes, pág. 9. Como único fundamento para respaldar su conclusión de *478que la compensación debe ser reducida, citan jurispruden-cia de este Tribunal en la cual, alegadamente, la magnitud de los daños fue mayor y la compensación concedida menor. Sostienen que al comparar la dimensión de los da-ños y la compensación otorgada en el caso de epígrafe con la de otros casos “similares”, resulta evidente que el tribunal de instancia sobreestimó los daños de los deman-dantes. No tienen razón.
De entrada, reiteramos “que en relación con [la] difícil y angustiosa labor de estimación de daños, los tribunales de instancia, de ordinario, están en una mejor posición que los tribunales apelativos para evaluar la situación por cuanto son los que tienen contacto directo con la prueba que a esos efectos presenta la parte que los reclama”. Rodríguez Cancel v. A.E.E., 116 D.P.R. 443, 451 (1985). Véanse: Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Torres Solís et al. v. A.E.E. et als., 136 D.P.R. 302 (1994). De ahí que la parte que solicita la modificación de las sumas concedidas a nivel de instancia viene obligada a demostrar la existencia de las circunstancias que hacen meritorio el que se modifiquen. Rodríguez Cancel v. A.E.E., supra. Por tal razón sólo intervendremos con la cuantía concedida si es excesivamente exagerada o ridiculamente baja. Sanabria v. E.L.A., 132 D.P.R. 769 (1993); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 805 (1987); Urrutia v. A.A.A., 103 D.P.R. 643, 647-648 (1975).
Recuérdese que “no hay dos casos exactamente iguales; cada caso se distingue por sus propias y variadas circunstancias. Es por ello que ... la decisión que se emita en un caso en específico en relación con esta materia no puede ser considerada como precedente obligatorio para otro caso”. Rodríguez Cancel v. A.E.E., supra. Véase Vda. de Silva v. Auxilio Mutuo, 100 D.P.R. 30, 34 (1971); Baralt v. Báez, 78 D.P.R. 123, 127 (1955). La valorización responde a factores particulares y únicos que no se prestan a extrapolación indiscriminada entre un caso y otro. La com-*479pensación otorgada a los demandantes recurridos ha de ser considerada conforme los hechos particulares de este caso.
La situación ante nos encarna daños intensos y extensos. Al momento de los hechos la perjudicada tenía veintiocho (28) años de edad y disfrutaba de perfecto es-tado de salud. Como resultado inmediato de la negligencia del médico y de la enfermera que la atendieron en la inter-vención, sufrió un daño orgánico severo; requirió dos (2) cirugías adicionales, tras las cuales se vio forzada a perma-necer internada en el hospital en estado de convalecencia. Como si fuera poco, durante diez (10) meses se vio forzada a utilizar un aditamento artificial adherido a la perfora-ción en el abdomen para evacuar, el que afectó severa-mente sus relaciones íntimas e impidió el desempeño de las actividades domésticas y recreativas. Finalmente, es-tuvo afligida por un dolor intenso y constante por más de dos (2) meses. Al presente continúa sufriendo de dolores en su sistema digestivo y al sostener relaciones sexuales. Su abdomen quedó marcado permanentemente con una se-gunda cicatriz, que intersecta perpendicularmente a la de la cesárea. ENP, pág. 5.
Los demandantes también desfilaron prueba sobre los daños sufridos por el señor Alvarez Vélez como resultado de los daños sufridos por la señora Toro Aponte. Según testificó éste en el juicio, la condición física y el estado aní-mico de su compañera le causó mucho sufrimiento y afectó la relación de ambos, al extremo de considerar la posibili-dad de separarse. Para atender a ambas, madre e hija, tuvo que depender de la ayuda de otras personas y hacer los quehaceres hogareños. ENP, págs. 6-8.
Este trasfondo fáctico confirma la magnitud de los da-ños causados lo suficiente como para no intervenir con la compensación concedida. Los argumentos que esgrimen los doctores Cruz Santiago y Carlo Font no nos convencen de que la compensación concedida por el tribunal de instancia haya sido exagerada. La prueba de los demandantes esta-bleció a satisfacción del foro de instancia la gravedad de los daños, prueba que no fue refutada por los demandados. El *480examen comparativo de jurisprudencia que nos señalan los demandados recurrentes no nos persuade a modificar la determinación del tribunal de instancia.
IV
Por último, los demandados recurrentes señalan que el foro sentenciador erró al concluir que ellos admitieron su responsabilidad civil por la negligencia. Señalan que, aun-que admitieron la ocurrencia de una omisión negligente, no aceptaron la responsabilidad.
El señalamiento carece de fundamentos. Ante el tribunal de instancia el abogado de los demandados, Ledo. Jaime V. Biaggi, expresó en dos (2) ocasiones “que sus re-presentados han aceptado responsabilidad ...”. Minuta de 10 de octubre de 1989. Copia de la minuta fue enviada al licenciado Biaggi el 16 de octubre de 1989, y el expediente no revela que hubiese sido objetada.
Los demandados también expresaron al tribunal, en va-rias ocasiones, que desconocían a qué parte y en qué grado debía imputarse la negligencia, lo que le resta credibilidad a su argumento de que negaron su responsabilidad. En todo caso, la admisión de la ocurrencia de una omisión ne-gligente redujo la controversia a determinar a quién co-rrespondía la responsabilidad primaria. El tribunal, fun-damentándose en la prueba y no únicamente en la admisión de responsabilidad de los demandados recurren-tes determinó que correspondía a ellos haber tomado las medidas apropiadas para haber evitado la ocurrencia del daño, y que dicha omisión fue la causa del daño.
Por los fundamentos antes expuestos, se confirmará la sentencia del tribunal de instancia en cuanto a la respon-sabilidad solidaria del E.L.A. y los doctores Carlo Font y Cruz Santiago, así como la Resolución que modificó los res-pectivos grados de negligencia. Se dictará la correspon-diente sentencia.
El Juez Asociado Señor Rebollo López emitió una opi-*481nión disidente. La Juez Asociada Señora Naveira de Rodón se inhibió.
— O —

 Se define cesárea como “[o]peración quirúrgica para extraer un feto a través de la pared abdominalDiccionario Médico Teide, Barcelona, Ed. Teide, 1988, pág. 103.


 Según el testimonio del Dr. Jorge Cario Font en la vista en su fondo, la Dra. Laura Ríos sufrió un mareo durante la operación y tuvo que abandonar la sala prematuramente. Exposición Narrativa de la Prueba Oral (en adelante ENP), pág. 14.


 La función del técnico de sala, también conocido como instrumentista o scrub nurse, es ayudar en el conteo de los utensilios quirúrgicos y organizar la mesa de materiales. ENP, págs. 13 y 15.


 El colon se define como la “[piarte principal del intestino grueso ... [que] no tiene función digestiva pero absorbe grandes cantidades de agua y electrólitos de los alimentos no digeridos procedentes del intestino delgado. Los movimientos peristál-ticos intensos que se producen a ciertos intervalos mueven el contenido deshidratado (heces) hacia el recto”. Diccionario Médico Teide, op. cit., pág. 127.


 La resección se define como la “[e]xtirpaeión de una parte u órgano de los extremos de los huesos y otros tejidos”. Diccionario Terminológico de Ciencias Médi-cas, 12ma ed., Barcelona, Salvat Editores, 1984, pág. 240.
El Dr. Pedro E. Pérez Pérez declaró en la vista en su fondo que la resección del intestino delgado midió cerca de diez (10) centímetros a cada lado, equivalente a poco menos de ocho (8) pulgadas. ENP, pág. 10.


 La colostomía es una “[o]peración quirúrgica mediante la cual se aboca a la pared abdominal una zona del colon que permite el drenaje o la descompresión del intestino a través de la abertura artificial.... Generalmente se aplica una bolsa sobre la abertura de la colostomía ... para recoger las heces ...”. Diccionario Médico Teide, op. cit., pág. 129.


 Los doctores Cruz Santiago, Cario Font y Rovira Martinó presentaron una demanda de coparte contra el Estado Libre Asociado (en adelante E.L.A.), alegando *471que de haberse cometido una omisión negligente tenía que imputarse a los emplea-dos del Centro Médico, en cuyo caso el Estado tendría que responder ante los demandantes. Solicitaron, que, de imponerles responsabilidad solidaria con el E.L.A., obligase al Estado a reembolsarles lo que tuvieran que pagar.
El Estado reconvino contra los médicos del Centro Ginecobstétrico y alegó que eran ellos quienes estaban a cargo de administrar el Departamento de Obstetricia y Ginecología del Centro Médico de Mayagüez y supervisar al personal médico, por lo cual debían responder vicariamente. Solicitó por igual que se ordenase a los médicos reembolsarle cualquier suma que se viera obligada a pagarle a los demandantes.
La causa de acción incoada contra el Dr. Salvador Rovira Martinó fue desesti-mada mediante Sentencia Parcial de 7 de diciembre del 1989, fundamentándose en que su intervención con la perjudicada se limitó a la etapa prenatal, es decir, antes de que ocurriera el daño.


 Mediante Sentencia Parcial de 20 de julio de 1989, el tribunal de instancia desestimó las reclamaciones contra la Dra. Laura Ríos, por estar cobijada por la inmunidad que extiende a los empleados del Estado el Art. 41.050 del Código de Seguros, 26 L.P.R.A. see. 4105. .


 Además, se incluyeron como demandados a los Departamentos de Justicia y de Salud, así como al Centro Médico de Puerto Rico.


 Según el testimonio de los demandantes, el aditamento era tan desagrada-ble e incómodo que les impedía sostener relaciones íntimas.


 En Puerto Rico rige el principio de solidaridad de los cocausantes de un daño ante el perjudicado. Sánchez Rodríguez v. López Jiménez, 118 D.P.R. 701 (1987). Véase, además, Ramos v. Caparra Dairy, Inc., 116 D.P.R. 60 (1985).


 Dicho artículo dispone:
“El que por acción u omisión causa daño a otro, interviniendo culpa o negligen-cia, está obligado a reparar el daño causado. La imprudencia concurrente del perju-dicado no exime de responsabilidad, pero conlleva la reducción de la indemnización.” 31 L.P.R.A. see. 5141.


 En la jurisdicción norteamericana, ante situaciones similares, se ha llegado a igual conclusión. A modo comparativo, examínense: D.W. Louisell, Medical Malpractice, M. Bender, 1995, secs. 3.08, 8.08[7], 14.02; 61 Am.Jur.2d, “Physicians and Surgeons, etc.”, sec. 258, pág. 397-399 (1981). Véanse, además: Sebastien v. McKay, 649 So. 2d 711, 714 (La. App. 3 Cir. 1994); Ravi v. Williams, 536 So. 2d 1374 (Ala. 1988); Grant v. Touro Infirmary, 223 So. 2d 148, 154-155 (La. 1969).
Concurrimos con las expresiones del Tribunal Supremo de Alabama, que al pasar juicio sobre un caso virtualmente idéntico al de autos concluyó:
“La responsabilidad de remover las gasas era del médico y no de las enfermeras que lo ayudaban. Él ejerció el control exclusivo sobre las gasas desde el momento en que las colocó dentro del cuerpo de la demandante hasta que las removió. El mero hecho de que el demandado delegaba la tarea de contar las gasas, una vez él las había removido del paciente, de ninguna manera libera al demandado de su respon-sabilidad de removerlas en primera instancia. Él tiene el deber y la responsabilidad de remover todas las gasas. La responsabilidad de las enfermeras de contarlas luego de que han sido removidas no es sino una precaución adicional tomada por el deman-dado para ayudarle a asegurarse de que ha cumplido apropiadamente con su deber. (Traducción nuestra y énfasis en el original.) Powell v. Mullins, 479 So. 2d 1119, 1126 (Ala. 1985).